Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 16/596,366 filed on 10/8/2019.  
 	Claims 1-16 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication 2018/0046538, hereinafter Zhang).
As to claim 1, Zhang teaches A memory system [as shown in figure 1] comprising: 
a memory device including a plurality of data storage regions [A memory device including a memory having a plurality of memory cells for storing data. The memory device includes a controller communicatively coupled to the memory and configured to organize the data as a plurality of stripes. Each individual stripe of the plurality of stripes includes a plurality of data groups, each of the plurality of data groups stored in the memory using a subset of the plurality of memory cells … (abstract)]; and 
a controller configured to control the memory device [controller, figure 1, 120], wherein the controller includes: a storage region allocation module configured to allocate at least one data storage region in which write data configured as N (wherein N is a natural number of 2 or more) pieces of sub data is to be stored among the plurality of data storage regions [as shown in figures 4-8; Provided herein are embodiments for improving non-volatile memory devices by organizing the data that is stored in memory cells in a plurality of stripes. Each of the stripes includes various data groups, and one of which may include parity data for correcting bit errors associated with the memory cells corresponding to the other data groups in the stripe. The size (i.e., length) and content of the stripes may be determined based on a condition of the various data groups within the stripes, such as a bit-error rate (BER) … (¶ 0028)]; 
a data storage reliability determination module configured to determine data storage reliability of an allocated data storage region based on process information of the memory device [the reliability may be, for example, Bit Error Rate (BER) -- In some embodiments, the controller is further configured to determine a change in the condition and modify the stripe length for the individual stripe based on 
a parity management module configured to generate a parity part for the write data every M (wherein M is a natural number larger than 2 and smaller than N) pieces of sub data among the N pieces of sub data by changing the number M of pieces of sub data based on the data storage reliability [as shown in figure 5, where the stripe length of each stripe varies to meet specific BERs; In some embodiments, the controller is further configured to determine a change in the condition and modify the stripe length for the individual stripe based on the change in the condition … In some embodiments, the condition is a bit error rate (BER) for the one or more data groups of the individual stripe. In some embodiments, the stripe length for the individual stripe is determined such that the BER for the one or more data groups of the individual group is less than a threshold (¶ 0006)]; and 
a control signal generation module configured to generate a control signal for controlling the memory device to store the write data and the at least one generated parity part in the allocated data storage region [FIG. 1 shows a simplified block diagram illustrating a system 100 including a host 110, a controller 120, and a non-volatile memory 130, according to some embodiments of the present disclosure. In some embodiments, controller 120 may be a processor, such as a RISC or CISC architecture processors, or another type of processor … Host 110 can include any appropriate hardware device, software application, or a combination of hardware and 
		As to claim 2, Zhang teaches The memory system of claim 1, wherein the controller is further configured to receive the process information from the memory device [as shown in figure 1; A memory device including a memory having a plurality of memory cells for storing data. The memory device includes a controller communicatively coupled to the memory and configured to organize the data as a plurality of stripes. Each individual stripe of the plurality of stripes includes a plurality of data groups, each of the plurality of data groups stored in the memory using a subset of the plurality of memory cells. Stripe lengths (number of data groups) for individual stripes are determined by the controller based on detecting a condition associated with one or more data groups of the plurality of data groups. At least one data group of the plurality of data groups for each of the individual stripes includes parity data for correcting bit errors associated with the subset of the plurality of memory cells for the individual stripe (abstract)].
As to claim 3, Zhang teaches The memory system of claim 1, wherein the process information comprises position information, and wherein the data storage reliability determination module is configured to determine the data storage reliability of the allocated data storage region based on the position information of the allocated data storage region in at least one among a wafer, a memory chip, a plane, and a block [as shown in figures 3-8; FIG. 3 shows a non-volatile memory 200 containing a failed page 108-3, according to some embodiments of the present disclosure … (¶ 0033-0037)].
As to claim 4, Zhang teaches The memory system of claim 3, wherein the data storage reliability determination module is configured to determine the data storage reliability to be low when the position information indicates the allocated data storage region is disposed away from a center of the at least one among the wafer, the memory chip, the plane, and the block [In some embodiments, the condition may be related to wordline, as different wordlines in a die might have large BER variation. For example, different wordlines may be divided into different groups based on their BER. For a first group having a range of low BERs, a long stripe length can be used. For a second group having a range of high BERs, a short stripe length can be used. In some embodiments, different wordlines have different defect probabilities, which may be used to determine/calculate stripe length. In 3D NAND, upper wordlines have higher dimension and have a higher chance of shorting. The condition may be whether a particular data group is part of an upper/top wordline, and the stripe length may be decreased when that is the case (¶ 0052)].
As to claim 5, Zhang teaches The memory system of claim 1, wherein when the data storage region comprises a page, wherein the data storage reliability determination module is configured to determine the data storage reliability to be different according to information on a word line coupled to the page, wherein the information indicates that the word line is located in any one of an upper portion, a central portion, and a lower portion of a block including the page [as shown in 
As to claim 6, Zhang teaches The memory system of claim 1, wherein the parity management module is configured to lower the number M of pieces of sub data when the data storage reliability of the allocated data storage region is high and to increase the number M of pieces of sub data when the data storage reliability of the allocated data storage region is low [… As another example, in situations where components are performing better (e.g., lower BER) than was initially estimated, the stripe length associated with the components may be increased to reduce the parity data and increase the number of information containing bits (¶ 0028); In some embodiments, the condition may be related to wordline, as different wordlines in a die might have large BER variation. For example, different wordlines may be divided into different groups based on their BER. For a first group having a range of low BERs, a long stripe length can be used. For a second group having a range of high BERs, a short stripe length can be used. In some embodiments, different wordlines have different defect probabilities, which may be used to determine/calculate stripe length. In 3D NAND, upper wordlines have higher dimension and have a higher chance of shorting. The condition may be whether a particular data group is part of an upper/top wordline, and the stripe length may be decreased when that is the case (¶ 0052)].
As to claim 7, Zhang teaches The memory system of claim 1, wherein the parity management module is configured to generate the parity part by performing an exclusive OR (XOR) operation on the M pieces of sub data [… For example, parity page 122 includes an odd parity bit for each of the eight memory cells 
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.

As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

					Conclusion
5.	Claims 1-16 are rejected as explained above. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 11, 2021